JOSEPH, P.J.
Defendants were convicted in plaintiff’s municipal court under complaints charging harassment. ORS 166.065. They initiated a writ of review proceeding in the circuit court. Plaintiff’s demurrer to the petition and motion to dismiss the petition were denied, and the trial court entered an order dismissing the charges against the defendants and instructing plaintiff’s municipal court to expunge all references to the matter from its records.
 Writs of review in criminal cases have been abolished, except in the instances specified in ORS 157.070. ORS 138.010; Doran v. State, 270 Or 758, 529 P2d 928 (1974); State v. Etling, 256 Or 33, 470 P2d 950 (1970). ORS 157.070 does not apply to municipal courts. Scott v. Thompson, 30 Or App 291, 567 P2d 555 (1977). The circuit court had no jurisdiction to consider the writ of review and should have allowed plaintiff’s demurrer.
Reversed and remanded.